Citation Nr: 1212932	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  08-37 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for a right inguinal hernia.

2.  Entitlement to a compensable rating for a left inguinal hernia.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for diabetes mellitus, Type II.  

5.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for hearing loss, tinnitus, and COPD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left inguinal hernia is not operated but remedial and more nearly approximates a small reducible hernia without true hernia protrusion.

2.  The Veteran's post-operative right inguinal hernia is not recurrent, readily reducible, or well-supported by truss or belt.

3.  The Veteran's back disability is not shown to be due to any event or incident of his service.

4.  The Veteran's military service aboard the USS Wainwright did not include actual duty or visitation in the Republic of Vietnam (RVN); the record does not contain credible evidence that the Veteran's ship was present in the inland waterways of Vietnam or that he personally set foot on the land mass of the Republic of Vietnam; thus, he is not presumed to have been exposed to herbicides, to include Agent Orange.

5.  The preponderance of the probative, competent, and credible evidence shows that the Veteran's diabetes mellitus, Type II, was not present in service or until many years thereafter and is not related to service or to an incident of service origin.

6.  The preponderance of the probative, competent, and credible evidence shows that the Veteran's bilateral peripheral neuropathy of the lower extremities is not directly related to service or secondary to a service-connected disorder.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for a left inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2011).

2.  The criteria for a compensable rating for a right inguinal hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.114, Diagnostic Code 7338 (2011).

3.  The criteria for a grant of service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2011).


4.  The criteria for a grant of service connection for diabetes mellitus, Type II, including as due to herbicides, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

5.  The criteria for a grant of service connection for bilateral peripheral neuropathy of the lower extremities have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr, supra (concerning varicose veins); see also Jandreau, supra (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet.  App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In compliance with the duty to notify the Veteran of what information would substantiate his claim, the Veteran was advised that VA used a Schedule for Rating Disabilities (Schedule) that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  

Here, the duty to notify was satisfied by letters sent to the Veteran dated in April 2006, July 2006, April 2007, and July 2008 that fully addressed all notice elements.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in November 2006 and September 2008.  In June 2008, the RO informed the Veteran that records of care at a U.S. Naval Hospital in 1969 were requested but not available.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claims

The Veteran contends that his right and left inguinal hernias warrant compensable ratings.  As the preponderance of the evidence is against a showing that his current symptoms warrant a compensable rating in accordance with the Schedule, the Veteran's claims are denied.  Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7 (2011).

The Veteran's left and right inguinal hernias are rated under 38 C.F.R. § 4.114, Diagnostic Code 7338.  Pursuant to Diagnostic Code 7338, a small inguinal hernia, reducible, or without true hernia protrusion, is rated noncompensable.  An inguinal hernia that is not operated, but is remediable, is also rated noncompensable.  A postoperative recurrent inguinal hernia, readily reducible, well supported by truss or belt, is rated 10 percent disabling.  A small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by truss, or not readily reducible, is rated 30 percent disabling.  A 60 percent rating is warranted for a large postoperative and recurrent inguinal hernia, not well supported under ordinary conditions and not readily reducible, when considered inoperable.  A Note to Diagnostic Code 7338 provides that a 10 percent is added for bilateral involvement, provided the second hernia is compensable.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.   

The Veteran was diagnosed with bilateral inguinal hernias in 1971.  An April 1974 rating decision granted service connection and assigned noncompensable ratings.  In April 2006, the Veteran filed claims for increased ratings for his bilateral hernias.  

The Veteran underwent a VA examination in November 2006 to assess the severity of his hernias.  For the right inguinal hernia, the examiner noted a history of hernia repair surgery in 1973 without any residual symptoms.  The Veteran stated that he continued to have no residual symptoms.  For the left inguinal hernia, the Veteran did not undergo any surgery or treatment.  He reported current symptoms of intermittent pain, soreness, and an inability to lift anything over 25 pounds.  

Upon physical examination, the examiner found a well-defined left hernia, approximately 4 cm x 2 cm. It was reducible and supported by a truss.  The examiner stated that the hernia is operable; however, the Veteran is not a satisfactory candidate for surgery due to other chronic disorders.  No additional hernias were noted. 

There are no additional treatment records regarding the symptoms of the Veteran's hernias.  

The Veteran is not entitled to a compensable rating for the post-operative right inguinal hernia as he has no current symptoms.  Therefore, he does not meet the criteria of post-operative, readily reducible and well supported by truss or belt to warrant a 10 percent rating.  Accordingly, his claim for a compensable rating for the post-operative right inguinal hernia is denied.

Regarding his left inguinal hernia, the examiner found that it was small and reducible and well supported by truss.  Additionally, the examiner opined that the hernia was operable; however, the Veteran was not a good candidate for surgery due to his other disorders.  There is no evidence that his left inguinal hernia is irremediable, not well supported by truss, or not readily reducible.  Therefore, a compensable rating is not warranted.  

As to the Veteran's statements indicating that his left and right hernias warrant higher ratings, to the extent that these are credible and competent, the Board finds that the thorough and detailed examination and opinion of the November 2006 VA examiner is of greater probative weight than the more general lay assertions of the Veteran.  Consequently, the Veteran's statements do not alter the Board's analysis above.

For the foregoing reasons, the preponderance of the evidence is against the claims for higher ratings for a left inguinal hernia and right inguinal hernia repair residuals.  The benefit-of-the-doubt doctrine is therefore not for application, and these claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Extraschedular rating

The Board has also considered whether referral for extraschedular consideration is warranted, but finds that referral is not warranted.  The determination of whether a claimant is entitled to an extraschedular rating is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The first step is to determine whether the "evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate."  Id.  If it is determined that this is so, the second step of the inquiry requires a determination of "whether the claimant's exceptional disability picture exhibits other related factors," such as marked interference with employment or frequent periods of hospitalization.  Id. at 116.  Finally, if the first two steps of the inquiry have been satisfied, the third step requires referral of the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination of whether an extraschedular rating is warranted.  Id.

With respect to the initial inquiry posed by Thun, the Board finds that the Veteran's disability level and symptomatology are adequately contemplated by the rating criteria.  The medical evidence fails to demonstrate a postoperative recurrent readily reducible hernia on the right side or an unoperated irremediable hernia, not well supported by truss.  Although the Veteran has complained of pain and limited function including limitations in lifting, the rating criteria contains provisions for higher ratings based on objective clinical features, and the medical evidence does not show that he meets the available criteria for a compensable rating.  The Veteran has no residual symptoms on the right, and the examiner found the left side hernia adequately supported.  Without sufficient evidence reflecting that the Veteran's disability picture is so "exceptional or unusual," such that the available scheduler evaluation for his disability is inadequate, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun, supra.



Service connection claims

Service connection may be granted for disability or injury incurred in or aggravated by active military service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service. 38 C.F.R. § 3.303(d) (2011); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.310(a), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury. That regulation permits service connection not only for disability caused by service- connected disability, but for the degree of disability resulting from aggravation to a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310 (2011); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough. There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Back disorder

The Veteran contends that he experiences a back disability as the result of his in-service experiences. Specifically, he contends that he repeatedly injured his back while lifting heavy items as part of his duties and has a residual current back disability. Although the Veteran has been diagnosed with a current back disability, the preponderance of the evidence indicates that disability is not the result of his in-service experiences.  Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, supra; Brown, supra.  

Service treatment records show no evidence of symptoms or treatment for a back disorder.  Upon discharge, a report of medical examination showed a normal clinical evaluation of his spine.  

In April 2006, the Veteran filed a claim of service connection for a back disorder.  He stated that he has broken discs, herniated discs, a pinched nerve, and arthritis in his neck and back.

Post-service treatment records in 2005 showed imaging evidence of mild degenerative disc disease, lower lumbar facet arthritis, and minimal anterior wedge of two mid-thoracic vertebral bodies.  No etiology of this disorder is provided in the records.  However, in records of examination in a private hospital emergency room in April and May 2005 the Veteran reported that he experienced neck and back pain for the previous three months.  He reported that he had no recent injuries but was injured in a motor vehicle accident six years earlier.  He did not mention any aspect of service or a continuity of symptoms since service.   

 In an April 2011 statement, the Veteran alleged that during service he was responsible for lifting, pulling, and pushing heavy items and his back disorder is a result of these duties.    

VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

The Board finds that there is no credible lay or medical evidence of an in-service event or injury or an etiological relationship between the Veteran's current disorder and any incident of service.  The Veteran is competent to provide evidence as to the physical nature of his duties in service his current symptoms, and the Board finds his account of his in-service work to be credible as strenuous physical activities are a very common feature of nearly every form of military service.  However, he has not submitted any evidence to show that the work resulted in an event, injury, or disease during service, the manifestation of a spinal disorder within one year of service, or an etiological or medical relationship between his period of service and his currently diagnosed disorder.  Routen, 10 Vet. App. at 183.  Therefore, as there is no event, injury, or onset of disease in service, the criteria for an additional VA examination have not been met.  

Further, his current back disability was not diagnosed until 2004, approximately 32 years after his discharge from service.  Although the absence of medical treatment may not alone discount a continuity of symptoms, the Veteran has not provided credible lay or medical evidence of a continuity of symptomatology and these factors weigh heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Therefore, the preponderance of the evidence is against the claim and the Veteran's claim of service connection is denied.  The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application. See 38 U.S.C.A. § 5107(b); Gilbert, supra.

Diabetes mellitus, Type II, and peripheral neuropathy of the bilateral lower extremities

The Veteran contends that he is entitled to service connection for diabetes mellitus, Type II, as well as bilateral peripheral neuropathy of the lower extremities, including as secondary to his diabetes.  The Veteran does not contend, and the evidence does not suggest, that he was physically present on the landmass of Vietnam, nor that he exposed to herbicides in any other capacity during his period of service.  Instead, the Veteran reports that his assigned vessels operated off the coast of Vietnam, which exposed him to herbicides to the extent that such presumptive exposure is otherwise warranted for those Veterans with confirmed in-country service.  The Board has carefully considered the Veteran's contentions, but finds them to be without merit.  The Veteran's claimed exposure to herbicides is not presumed by law; actual off-shore exposure to herbicides is not substantiated, and diabetes mellitus is not otherwise related to service, nor was it diagnosed within one year of service.  Therefore, the preponderance of the evidence is against the claim and the Veteran's claim of service connection for diabetes mellitus, Type II is denied.  

Furthermore, because the Veteran's diabetes cannot be service-connected, he is not entitled to service connection for his bilateral peripheral neuropathy of the lower extremities on a secondary basis.  Furthermore, the preponderance of the evidence is against a finding that his bilateral peripheral neuropathy is directly due to his period of service.  Therefore, the Veteran's claims are denied.  

Certain chronic diseases, including diabetes mellitus, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

A Veteran who had active service in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN. 38 C.F.R. § 3.307(a)(6)(iii).  As an aside, while the Veteran argues that the text of the cited regulation includes him in the category of those presumptively exposed to herbicides, the regulation is clear that such service includes only those with service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the RVN.  As noted, the Veteran does not contend nor does the evidence show that he had land-body duty or visitation in RVN.  

VA regulations provide that certain diseases shall be service connected if the Veteran was exposed to an herbicide agent during active service, even though there is no record of such disease during service, and provided further that the requirements of 38 C.F.R. § 3.307(d) are satisfied, including type II diabetes mellitus and acute and subacute peripheral neuropathy. 38 C.F.R. § 3.309(e).  VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the RVN during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. See 68 Fed. Reg. 27,630 (May 20, 2003).

The Veteran served off the coast of Vietnam aboard the USS Wainwright.  He contends that he was exposed to herbicides as a result of his service when his ship was stationed in the Gulf of Tonkin.  

In a May 2006 response to a request for information, the RO determined that the Veteran served aboard the USS Wainwright (DLG 28), which was in the designated Theater of Operations sea area of the Republic of Vietnam from November 18, 1970 to December 18, 1970, December 27, 1970 to December 28, 1970, and January 15, 1971 to February 1, 1971.  However, the Veteran's service records provide no conclusive proof that the Veteran was physically in-country.  (See May 2006 response to VA's inquiry regarding the Veteran's service dates in the RVN).

A Center for Unit Records Research (CURR) response cited the various locations of the USS Wainwright in the Gulf of Tonkin in support of aircraft carrier operations.  The unit histories for the USS Wainwright showed no visits to RVN or operations in coastal or inland waters.  There is no evidence that indicates that Veterans who served aboard this vessel were exposed to herbicides.  Moreover, the ship's mission, operations, and the Veteran's military occupation are not associated with the direct handling or dispersing of herbicide agents.  Therefore, the JSRRC provided no evidence to support the Veteran's claim of exposure to herbicides while serving aboard a Navy ship during the Vietnam era.   Furthermore, the Veteran's DD Form 214 shows no evidence that he ever physically set foot in the RVN.  While the Veteran is in receipt of several awards indicating Vietnam support service, these awards are also given to those individuals who participated in support activities outside the territorial limits of Vietnam. 38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2011); see also Haas v. Peake, 525 F.3d 1168, 1195 (Fed. Cir. 2008) (upholding a regulatory interpretation of "service in the Republic of Vietnam" to include "only service on land, or on an inland waterway").

Absent qualifying service in Vietnam, and absent corroborating evidence of exposure to herbicides off shore, the Board finds that there is no basis for presumptive service connection due to herbicide exposure. See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii). 

Post-service treatment records associated with the claims folder show that the Veteran was diagnosed with diabetes mellitus, Type II, in 2005.  Although the Veteran is not entitled to presumptive service connection, he is not precluded from establishing service connection with proof of direct causation. Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

The evidence clearly shows that the Veteran currently has diabetes mellitus, Type II.  However, the Board finds that the preponderance of the competent, probative, and credible evidence of record does not show that diabetes mellitus, type 2, was incurred or aggravated during service.

Service treatment records contain no complaints, diagnoses, or treatment for diabetes mellitus, Type II.  The November 1972 service discharge examination report reflects that the Veteran's endocrine system was evaluated as "normal." The earliest diagnosis of diabetes mellitus, type II, was in 2005, 33 years after the Veteran was discharged.  Thus, diabetes mellitus did not manifest within one year of the Veteran's separation from service and service connection on a presumptive basis is not warranted.  Finally, no physician, private or VA, has attributed the Veteran's currently diagnosed diabetes mellitus, type II, to an incident of service origin. 

Although the Veteran has a current diagnosis of diabetes mellitus, Type II, there is no competent evidence showing that the disability was incurred in service; there is no confirmed service in the RVN or confirmed exposure to an herbicide agent to warrant a presumption of service connection; and no nexus has been established between the Veteran's current disability and his military service such that any of the prongs established in Jandreau are met. Therefore, the Board concludes the preponderance of the evidence is against a finding that the Veteran's diabetes mellitus, Type II is etiologically related to his period of military service. In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

Furthermore, insofar as the Veteran's bilateral peripheral neuropathy is claimed as secondary to his diabetes, as service connection for his diabetes mellitus, Type II is not warranted, service connection may not be granted on secondary basis for that disorder.  However, the Board has also considered whether service connection for a bilateral peripheral neuropathy is warranted on a direct basis.  

Service treatment records show no treatment for or diagnosis of a peripheral neuropathy.  The Veteran's separation examination shows a normal clinical evaluation of his lower extremities.  

A May 2001 treatment record shows swelling in the lower extremities at the vein harvest site following a cardiac bypass.  May 2005 hospital records show bilateral edema in the lower extremities.  In November 2005, the Veteran was diagnosed with diabetes mellitus, Type II.  The physician noted edema of the bilateral lower extremities and the Veteran complained of pain.  An April 2006 record shows edema on the lower extremities.  

The Veteran underwent a VA examination in November 2008.  The examiner diagnosed neuropathy of the lower extremities, secondary to his diabetes mellitus, Type II.

As discussed above, the Veteran is not entitled to service connection for his diabetes mellitus, Type II.  The evidence shows that his peripheral neuropathy is secondary to his diabetes mellitus, Type II.  Therefore, he is not entitled to service connection for his peripheral neuropathy.  The Veteran has submitted no evidence establishing a direct etiology between his peripheral neuropathy of his lower extremities and his period of service.  The preponderance of the evidence is against the claim and service connection for a bilateral peripheral neuropathy, including on a secondary basis, is denied.    





ORDER

Entitlement to a compensable rating for left inguinal hernia is denied. 

Entitlement to a compensable rating for a post-operative right inguinal hernia is denied.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for diabetes mellitus, Type II, including as due to exposure to herbicides, is denied.

Entitlement to service connection for a bilateral peripheral neuropathy of the lower extremities, including as secondary to diabetes mellitus, Type II, is denied.  


REMAND

The Veteran contends that he was exposed to loud noises while on active duty in his capacity as a boatswain's mate and that he currently experiences hearing loss and tinnitus as a result of this exposure.  The Veteran is competent to attest to his hearing loss and tinnitus. See Layno v. Brown, 6 Vet. App. 465 (1994) (a Veteran is competent to describe observable symptoms, such as hearing loss).  

Furthermore, for the purposes of development of the claim, the Board finds the Veteran credible on his allegations that he was exposed to loud noises during service.  VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, a VA examination is necessary to determine if the Veteran has current diagnoses of hearing loss and tinnitus as a result of his active service.  

With regard to his claim of service connection for COPD, the Veteran alleges that he was exposed to asbestos during service, which caused his COPD.  Specifically, the Veteran notes that VA Memorandum of May 2002 provided a list of jobs that were subject to possible exposure to asbestos.  The document showed that a boatswain's mate had exposure, although minimal, to asbestos.  Upon entry into service, the Veteran reported shortness of breath; however a clinical evaluation of his lungs and chest were normal at that time.  Service treatment records show that the Veteran had an upper respiratory infection during service.  His discharge examination showed a normal clinical evaluation of his chest and lungs.  The Veteran contends that his entrance examination showed that he complained of shortness of breath and exposure to asbestos aggravated this symptom, thereby causing or aggravating his COPD.  Additional evidence is necessary prior to adjudicating this claim.  See McLendon, supra.

Accordingly, the case is REMANDED for the following action:

1. Request from the Veteran whether he has received any VA, non-VA, or other medical treatment for hearing loss, tinnitus, and COPD that is not evidenced by the current record.  The Veteran must be provided with the necessary authorizations for the release of any treatment records not currently on file.  Associate any records received with the claims folder.

2. After the passage of a reasonable amount of time, schedule the Veteran for a VA audiometric the examination and pulmonary examination as detailed below, to be conducted by appropriately qualified examiner who will respond to the inquiries below.  In all examinations, the following considerations will govern:

a. The claims folder, and a copy of this remand, will be made available to the examiner(s) who must acknowledge such receipt and review in any report generated as a result of this remand.  

b. The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries.

c. The examiner(s) must state the medical and factual basis or bases for any opinions rendered based on his or her clinical experience, medical expertise, and established medical principles, and with identification of the evidence of record.
  
d. If the examiner finds he or she cannot provide a requested finding without resort to pure speculation, he must provide a complete rationale for any such opinion.  He must indicate whether his or her inability to provide such an opinion is a result of such factors as: i) an intractable lack of sufficient factual information, (ii) a lack of sufficient specialization or expertise on his or her part, or (iii) a lack of sufficient knowledge or information in the medical community at large under the current state of the art of medical care and research.


      
e. The examiner must respond to the following inquiries:

i. Does the Veteran have hearing loss pursuant to 38 C.F.R. § 3.385 that is etiologically related to his complaint of noise exposure during service?

ii. Does the Veteran have tinnitus that is etiologically related to his complaints of noise exposure during service?

iii. Does the Veteran have COPD that is a result of his active service, including as due to exposure to asbestos during service?

iv. Does the Veteran have COPD as due to aggravation of the shortness of breath that he noted upon entry into service? 

3. Thereafter, must review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4. Then readjudicate the claims of service connection for a bilateral hearing loss, tinnitus, and COPD to include consideration of all of the evidence of record.  If any of the benefits sought on appeal remains denied, the Veteran and his representative will be furnished a supplemental statement of the case with reasons and bases for the decision.  The Veteran and his representative will be then given an appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


